Elliott, J.
It is urged by appellant’s counsel that an «error was committed by the trial court in permitting an instrument of writing to be introduced in evidence, but as the introduction of this evidence was not made one of the causes for a new trial, it is not properly before us for consideration. It is well settled that questions not presented to the lower court can not be made available on appeal.
It is also insisted that the assessment was erroneous, but wc can not reverse the judgment upon this ground. The ■question was one of fact, and as there is evidence sustaining the finding of the court, it can not be disturbed. There is, it is true, much conflict in the evidence, but this court will .not attempt to determine where the preponderance is.
Judgment affirmed.